DETAILED ACTION
(1)

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Applicant’s response filed October 15, 2020, is entered.  Applicant amended claims 1-7, 9, 16 and 18 and added claims 23-25.  Claims 1-25 are pending before the Office for review.
(2)
Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a distributed fault management system, a method for controlling a distributed fault management system and a non-transitory computer-readable storage medium having computer-executable instructions embodied thereon without significantly more.
The claims recite a judicial exception.  Specifically, the claims recite the limitation of a first fault management computing device receiving measurement data associated with a first fault condition, automatically learning and generating a resolution to the first fault condition and transmitting the resolution as a signal to a second fault management computing device.  The limitation, as written, defines a process that, under its broadest reasonable interpretation, covers a method that can be performed mentally except for the presence of the “first fault management computing device” and the “second fault management computing device.”  For example, the claim covers an individual observing that a fuel cell is leaking, deciding to use a sealant on the 
This judicial exception is not integrated into a practical application because the claim limitations are recited at a high level of generality.  The sensor is not limited to a specific type of sensor and thus the detected fault condition is not limited a specific fault condition.  Additionally, even though claim 8 limits the fuel cell to a solid oxide fuel cell (SOFC), the fuel cell is still recited at a very general level.  A SOFC covers any variant of fuel cell having a solid oxide material as an electrolyte.  The receiving, learning and generating, generating and transmitting steps are also recited at a high level of generality and can be fairly characterized as mere data gathering, which is insignificant extra-solution activity.  The resolution command signal configuring “the at least one second fault management computing device” to implement the resolution to resolve a second fault condition similar to the first fault condition simply describes the otherwise mental deliberations in a general purpose fault management device.  The computing devices are recited at high levels of generality and merely automate the receiving, learning and generating, generating and transmitting steps.  Therefore, even in combination, the additional elements of the claimed invention do not integrate the abstract idea into a practical application because the high level of generality of the additional elements does not impose any meaningful limits on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, as explained above, are no more than insignificant extra-solution activity.  Under the 2019 Patent Examiner Guidance, a conclusion that an additional element is insignificant extra-solution activity should Berkheimer.  The claims are ineligible.
(3)
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 9-13, 17-20 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Kong et al. (U.S. Publication No. 2019/0018067) in view of Brumley, II et al. (U.S. Publication No. 2015/0207562).
With respect to claim 1, Kong teaches a distributed fault management system in the form of an artificial intelligent fuel cell system comprising at least one sensor associated with a fuel cell stack, which is a fuel cell system within the scope of the claimed invention, at least one fault management system in the form of the artificial intelligence unit (AI unit, herein) and at least one 
Kong further teaches the AI unit collects the data measured by the sensor unit, which reads on the “receive measurement data” requirement.  Paragraph 46.  The AU unit then uses the data to generate a model for predicting and controlling the performance of the fuel cell to diagnose a state of the fuel cell stack, which reads on the “generate a resolution” requirement.  Paragraph 47.  Kong specifically teaches AI unit diagnoses whether the fuel cell stack is in an abnormal state, which would cover fault conditions.  Paragraph 17.  Kong further teaches the AI unit generates a control signal for changing the operation condition of the fuel cell stack, which reads on the “generate at least one resolution command” requirement.  Paragraph 47.  The control signal is then transmitted to the control unit to maintain or change the control signal from the control unit, which reads on the “transmitting” requirement.  Paragraph 56.
Given that the control unit changes or maintains its control of the fuel cell stack in response to the transmission, the control unit is configured to receive the at least one control signal that configures the control unit to implement the resolution to resolve the fault condition.  Paragraph 56.  Furthermore, whether the fault condition is the first instance or second instance of the same fault, the artificial intelligence fuel cell system meets the structural and functional requirements of the claimed distributed fault management system.
Kong is silent as to whether the AI unit allows for automatically learning and generating a resolution and resolution command signal in response to the first fault condition.
However, Brumley, which deals with artificial intelligence systems, teaches as part of an automated, cognitive based computing system using AI and machine learning algorithms, 
Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to modify Kong’s AI to be an automated, cognitive based computing system using machine learning because Brumley teaches doing so allows for automatic and dynamic output generation from the associated sensors of the AI system.  Furthermore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention when Kong’s system is modified, as taught by Brumley, the resolution is automatically learned and generated and the resolution command signal is automatically generated because the AI system used to implement said steps allows for automatic and dynamic output generation, which covers the resolution generation and resolution command signal generation.
With respect to claims 9 and 16, modified Kong further teaches the system, as explained above, is used in a method of operating the fuel cell stack to predict and control performance.  Figure 5.  Kong, as explained above, specifically teaches the system is designed to address abnormalities, which are interpreted to be fault conditions within the scope of the claimed invention.
Accordingly, Kong teaches a method for controlling a distributed fault management system (artificial intelligence fuel cell system) including a sensor associated with a fuel cell system, at least one first fault management computing device (AI unit) coupled to the sensor and at least one second fault management device (control unit), the method comprising receiving, from the AI unit, measurement data from the sensor, the measurement data including data associated with an abnormality (first fault condition), generating, by the AI unit, a resolution to 
Finally, Kong teaches the system and method are also implementable as a program module executed by a computer on a computer-readable medium.  Paragraph 87.
With respect to claims 2, 10 and 17, Kong teaches the signal to resolve the abnormality changes a control setting of the control unit (second fault management device).  Paragraph 56.
With respect to claims 3, 11 and 18, Kong teaches the AI unit generates the resolution to the abnormality using machine learning and artificial intelligence methods.  Paragraph 47.
With respect to claims 4, 12 and 19, Kong teaches the AI unit learns a maintenance procedure and a control setting for the fuel cell system via the machine learning or artificial intelligence method and the measurement data from the sensors, wherein the maintenance procedure removes abnormalities and the control setting optimizes performance.  Figure 5 and Paragraphs 17, 19 and 46-49.
With respect to claims 5, 13 and 20, Kong teaches the AI unit and the control unit are spaced apart from one another, meaning they are in different places and thus are geographically separated within the scope of the claimed invention.  Figure 1.
With respect to claims 23, 24 and 25, modified Kong teaches the AI of the associated system, method and non-transitory computer-readable storage medium is an automated, cognitive based computing system using AI and machine learning algorithms so that the sensors 
(4)
Claims 1-5, 7, 9-13, 16-20 and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Kong et al. (U.S. Publication No. 2019/0018067) in view of Toth et al. (U.S. Publication No. 2006/0115693) and Brumley, II et al. (U.S. Publication No. 2015/0207562).
With respect to claims 1 and 7, Kong teaches a distributed fault management system in the form of an artificial intelligent fuel cell system comprising at least one sensor associated with a fuel cell stack, which is a fuel cell system within the scope of the claimed invention, and at least one fault management system in the form of the artificial intelligence unit (AI unit, herein) coupled to the sensor and a control unit.  Abstract, Figure 1 and Paragraph 41.
Kong further teaches the AI unit collects the data measured by the sensor unit, which reads on the “receive measurement data” requirement.  Paragraph 46.  The AU unit then uses the data to generate a model for predicting and controlling the performance of the fuel cell to diagnose a state of the fuel cell stack, which reads on the “generate a resolution” requirement.  Paragraph 47.  Kong specifically teaches AI unit diagnoses whether the fuel cell stack is in an abnormal state, which would cover fault conditions.  Paragraph 17.  Kong further teaches the AI unit generates a control signal for changing the operation condition of the fuel cell stack, which reads on the “generate at least one resolution command” requirement.  Paragraph 47.  The control signal is then transmitted to the control unit to maintain or change the control signal from the control unit, which reads on the “transmitting” requirement.  Paragraph 56.

Kong is silent as to whether the AI unit is coupled to a second fault management device that is configured to receive the resolution command signal and to send a resolution command signal to the AI unit to resolve an associated fault condition in a predefined manner.
However, Toth, which deals with fuel cell testing, teaches a testing station comprising a plurality of fuel cell systems joined by a system controller.  Figure 7.  Toth teaches this type of centralized arrangement operates the module testing with increased efficiency.  Paragraph 89.  Toth specifically teaches each fuel cell stack is associated with a computing device and sensor.  Paragraphs 43 and 44.
It would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention the combination of Kong and Toth is the use of a known technique to improve a similar system in the same way.  Kong and Toth each deal with systems wherein a computing device associated with a sensor monitors and controls process parameters of a fuel cell stack.  Toth teaches an arrangement wherein multiple computing devices are associated with a master controller.  Toth teaches this arrangement operates the module testing with increased efficiency.  It would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to modify the system taught by Kong to comprise multiple computing devices coupled to a sensor associated with a fuel cell stack, wherein the multiple computing devices are connected via a system controller 
Kong in view of Toth, as combined above, is akin to the duplication of parts, wherein the multiple computing devices are interconnected via a system controller.  Kong further teaches that each computing device uses machine learning and artificial intelligence learning methods to optimize fuel cell performance.  Paragraph 19.  Accordingly, in the system taught by Kong and Toth, as combined above, one benefit of the increased efficiency associated with the connection of the computing devices is the multiple computing devices (first and second), which are coupled to one another, can share the learned optimization with one another to address abnormalities that are similar to one another and occurring at the different fuel cell stacks of the system. 
Modified Kong is silent as to whether the AI unit allows for automatically learning and generating a resolution and resolution command signal in response to the first fault condition.
However, Brumley teaches as part of an automated, cognitive based computing system using AI and machine learning algorithms, sensors may be configured to automatically and dynamically generate output signals that convey information related to operational conditions.  Paragraph 21.
Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to modify the AI taught by Kong and Toth, as combined above, to be an automated, cognitive based computing system using machine learning because Brumley teaches doing so allows for automatic and dynamic output generation from the associated sensors of the AI system.  Furthermore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention when the system taught by Kong and Toth, as combined above, is modified, as taught by Brumley, the 
With respect to claims 9, 15, 16 and 22, Kong, Toth and Brumley, as combined above, further teach the system is used in a method of operating the fuel cell stack to predict and control performance.  Kong, Figure 5.  Kong, as explained above, specifically teaches the system is designed to address abnormalities, which are interpreted to be fault conditions within the scope of the claimed invention.
Accordingly, modified Kong teaches a method for controlling a distributed fault management system (artificial intelligence fuel cell system) including a sensor associated with a fuel cell system, at least one first fault management computing device (AI unit) coupled to the sensor and at least one second fault management device (AI unit), the method comprising receiving, from the AI unit, measurement data from the sensor, the measurement data including data associated with an abnormality (first fault condition), generating, by the AI unit, a resolution to the abnormality, generating, by the AI unit, a resolution command signal based on the resolution and transmitting, by the AI unit, the resolution command signal to the control unit, wherein the resolution command signal configures the control unit to implement the resolution to resolve the abnormality.  Kong, Abstract, Figures 1 and 5 and Paragraphs 17, 46, 47 and 56 and Toth, Figure 7 and Paragraphs 43, 44 and 89.  Furthermore, the system performs the method multiple times, meaning multiple abnormalities are addressed as they present, which meets the requirements of first and second fault conditions being addressed.  The system taught by Kong, Toth and Brumley, comprises an AI comprising automated, cognitive based computing using 
Finally, Kong teaches the system and method are also implementable as a program module executed by a computer on a computer-readable medium.  Paragraph 87.
With respect to claims 2, 10 and 17, modified Kong teaches the signal to resolve the abnormality changes a control setting of the control unit, meaning when multiple fault management computing devices are present, as taught by Kong and Toth, as combined above, the control signal changes a control setting of the control unit associated with the second fault management computing device in addition to the first fault management computing device when the same abnormality presents in either fuel cell stack associated therewith.  Paragraph 56.
With respect to claims 3, 11 and 18, modified Kong teaches the AI unit generates the resolution to the abnormality using machine learning and artificial intelligence methods.  Paragraph 47.
With respect to claims 4, 12 and 19, modified Kong teaches the AI unit learns a maintenance procedure and a control setting for the fuel cell system via the machine learning or artificial intelligence method and the measurement data from the sensors, wherein the maintenance procedure removes abnormalities and the control setting optimizes performance.  Figure 5 and Paragraphs 17, 19 and 46-49.
With respect to claims 5, 13 and 20, modified Kong teaches the first and second computing devices are spaced apart from one another, meaning they are in different places and 
With respect to claims 23, 24 and 25, modified Kong teaches the AI of the associated system, method and non-transitory computer-readable storage medium is an automated, cognitive based computing system using AI and machine learning algorithms so that the sensors may be configured to automatically and dynamically generate output signals that convey information related to operational conditions, meaning the automatically is in real-time within the scope of the claimed invention.  Brumley, Paragraph 21.
(5)
Claims 6, 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kong et al. (U.S. Publication No. 2019/0018067) in view of Brumley, II et al. (U.S. Publication No. 2015/0207562), as applied to claims 1-5, 9-13, 17-20 and 23-25 above, and further in view of Faidi et al. (U.S. Publication No. 2008/0145727).
With respect to claims 6, 14 and 21, modified Kong is silent as to whether the first fault management computing device of the system comprises the claimed display device.
However, Faidi, which deals with fuel cell systems, teaches a fuel cell analysis system comprising a display device, wherein the display displays 3D models of data in a visual medium.  Figure 4 and Paragraphs 11, 26 and 38.
It would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention the combination of modified Kong and Faidi is the use of a known technique to improve a similar system in the same way.  Modified Kong teaches a fuel cell system comprising a computing device for analyzing and optimizing the system.  Faidi teaches a fuel cell system for analyzing a fuel cell, wherein the system comprises a display 
Furthermore, a 3D model of data in a visual medium meets all the enumerated requirements of the claimed invention because such a representation is 3D, visual, data, and an image, wherein the repetitive showing of the image is a video, the data represents a detail of the fuel cell system and, in the context of modified Kong in view of Faidi, as combined above, the data would disclose either an abnormality or an optimized fuel cell performance, either of which is a procedure within the scope of the claimed invention in that it represents how to or how not to operate the fuel cell system.
(6)
Claims 6, 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kong et al. (U.S. Publication No. 2019/0018067) in view of Toth et al. (U.S. Publication No. 2006/0115693) and Brumley, II et al. (U.S. Publication No. 2015/0207562), as applied to claims 1-5, 7, 9-13, 16-20 and 22-25 above, and further in view of Faidi et al. (U.S. Publication No. 2008/0145727).
With respect to claims 6, 14 and 21, modified Kong is silent as to whether the first fault management computing device of the system comprises the claimed display device.
However, Faidi teaches a fuel cell analysis system comprising a display device, wherein the display displays 3D models of data in a visual medium.  Figure 4 and Paragraphs 11, 26 and 38.

Furthermore, a 3D model of data in a visual medium meets all the enumerated requirements of the claimed invention because such a representation is 3D, visual, data, and an image, wherein the repetitive showing of the image is a video, the data represents a detail of the fuel cell system and, in the context of modified Kong in view of Faidi, as combined above, the data would disclose either an abnormality or an optimized fuel cell performance, either of which is a procedure within the scope of the claimed invention in that it represents how to or how not to operate the fuel cell system.
(7)
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kong et al. (U.S. Publication No. 2019/0018067) in view of Brumley, II et al. (U.S. Publication No. 2015/0207562), as applied to claims 1-5, 9-13, 17-20 and 23-25 above, and further in view of Li et al. (U.S. Publication No. 2018/0131021).
claim 8, modified Kong teaches the system comprising fuel cells but are silent as to whether they are solid oxide fuel cells.
However, Li, which deals with fuel cell systems, teaches the performance of solid oxide fuel cell systems is also optimizable.  Abstract.  Li teaches the SOFC is one of several fuel cells that is desirable due to its non-pollution, high-efficiency, wide application, noise-free and continuous operation.  Paragraphs 3 and 4.
It would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention the combination of modified Kong and Li is the simple substitution of one known element for another to obtain predictable results.  Kong teaches the system comprises a fuel cell stack.  Li teaches solid oxide fuel cells are one of several types of fuel cells that is desirable due to its non-pollution, high-efficiency, wide application, noise-free and continuous operation.  Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to use SOFCs in modified Kong’s system because Li teaches this to be an effective type of fuel cell to use, meaning the combination has a reasonable expectation of success.
(8)
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kong et al. (U.S. Publication No. 2019/0018067) in view of Toth et al. (U.S. Publication No. 2006/0115693) and Brumley, II et al. (U.S. Publication No. 2015/0207562), as applied to claims 1-5, 7, 9-13, 16-20 and 22-25 above, and further in view of Li et al. (U.S. Publication No. 2018/0131021).
With respect to claim 8, modified Kong teaches the system comprising fuel cells but are silent as to whether they are solid oxide fuel cells.
However, Li teaches the performance of solid oxide fuel cell systems is also optimizable.  Abstract.  Li teaches the SOFC is one of several fuel cells that is desirable due to its non-pollution, high-efficiency, wide application, noise-free and continuous operation.  Paragraphs 3 and 4.
It would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention the combination of modified Kong and Li is the simple substitution of one known element for another to obtain predictable results.  Modified Kong teaches the system comprises a fuel cell stack.  Li teaches solid oxide fuel cells are one of several types of fuel cells that is desirable due to its non-pollution, high-efficiency, wide application, noise-free and continuous operation.  Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to use SOFCs in modified Kong’s system because Li teaches this to be an effective type of fuel cell to use, meaning the combination has a reasonable expectation of success.
(9)
Response to Arguments
	New grounds of rejection are presented above.  Examiner apologizes for the extended prosecution.  Applicant’s arguments are moot in view of the new grounds of rejection.  Specifically, the rejections are based on a new analysis and/or newly-cited references.
(10)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI S MEKHLIN whose telephone number is (571)270-7597.  The examiner can normally be reached on Monday-Friday 7:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELI S MEKHLIN/Primary Examiner, Art Unit 1796